15‐2454‐cr                                                                       
United States v. Garavito‐Garcia 




                                          In the
             United States Court of Appeals
                            for the Second Circuit
                                                    
 
                                    AUGUST TERM 2015 
                                     No. 15‐2454‐cr 
 
                            UNITED STATES OF AMERICA, 
                                     Appellee, 
 
                                            v. 
 
            RAFAEL ANTONIO GARAVITO‐GARCIA, ALSO KNOWN 
            AS SEALED DEFENDANT 1, ALSO KNOWN AS EL VIEJO, 
                           Defendant‐Appellant.* 
                                             
                                      
             On Appeal from the United States District Court 
                  for the Southern District of New York 
                                             
 
                                ARGUED: JUNE 14, 2016 
                                DECIDED: JULY 1, 2016 
                                                  
 
Before: NEWMAN, CABRANES, AND CARNEY, Circuit Judges. 
                                    

         The Clerk of Court is instructed to amend the caption of this appeal as 
        *

indicated above. 
15‐2454‐cr                                                                           
United States v. Garavito‐Garcia 




        On  appeal  from  the  July  22,  2015  judgment  of  conviction 
entered against defendant‐appellant Rafael Antonio Garavito‐Garcia 
by the United States District Court for the Southern District of New 
York (Jed S. Rakoff, Judge) on counts of narcoterrorism conspiracy, in 
violation  of  21  U.S.C. § 960a  (Count  One);  cocaine‐importation 
conspiracy,  in  violation  of  21  U.S.C.  § 963  (Count  Two);  conspiracy 
to  provide  material  support  to  a  foreign  terrorist  organization,  in 
violation  of  18  U.S.C.  §§ 2339B(a)(1)  and  (d)(1)  (Count  Three);  and 
conspiracy to acquire and transfer anti‐aircraft missiles, in violation 
of 18 U.S.C. § 2332g (Count Four). 

        Garavito‐Garcia  raises  four  issues  on  appeal:  (1)  that  the 
District  Court  improperly  denied  his  motion  to  dismiss  the 
indictment  for  lack  of  jurisdiction  resulting  from  Colombia’s 
violation of its extradition treaty with the United States; (2) that the 
evidence at trial was insufficient to prove he knowingly participated 
in  any  of  the  conspiracies  with  which  he  was  charged;  (3)  that  a 
supplemental  instruction  the  District  Court  gave  in  response  to  a 
jury note was improper; and (4) that Count Three of the indictment 
was “multiplicitous” of Count One. Finding each of these arguments 
unpersuasive, we AFFIRM the District Court’s judgment. 

                                                      
                                               
                                    ILAN  GRAFF  (Shane  Stansbury  &  Adam  S. 
                                    Hickey, on the brief), Assistant United States 
                                    Attorneys,  for  Preet  Bharara,  United  States 
                                    Attorney  for  the  Southern  District  of  New 
                                    York, New York, NY, for Appellee. 
                           ROBERT W. RAY (Justin J. Krane, on the brief), 
                           Fox  Rothschild  LLP,  New  York,  NY,  for 
                           Defendant‐Appellant. 
                            
                                           
 
JOSÉ A. CABRANES, Circuit Judge: 

      Defendant‐appellant  Rafael  Antonio  Garavito‐Garcia  appeals 
from  the  July  22,  2015  judgment  of  conviction  entered  against  him 
by the United States District Court for the Southern District of New 
York (Jed S. Rakoff, Judge) on counts of narcoterrorism conspiracy, in 
violation  of  21  U.S.C. § 960a  (Count  One);  cocaine‐importation 
conspiracy,  in  violation  of  21  U.S.C.  § 963  (Count  Two);  conspiracy 
to  provide  material  support  to  a  foreign  terrorist  organization, 
namely  the  Fuerzas  Armadas  Revolucionarias  de  Colombia  (the 
“FARC”),  in  violation  of  18  U.S.C.  §§ 2339B(a)(1)  and  (d)(1)  (Count 
Three); and conspiracy to acquire and transfer anti‐aircraft missiles, 
in violation of 18 U.S.C. § 2332g (Count Four). 

      Garavito‐Garcia  raises  four  issues  on  appeal:  (1)  that  the 
District  Court  improperly  denied  his  motion  to  dismiss  the 
indictment  for  lack  of  jurisdiction  resulting  from  Colombia’s 
violation of its extradition treaty with the United States; (2) that the 
evidence at trial was insufficient to prove he knowingly participated 
in  any  of  the  conspiracies  with  which  he  was  charged;  (3)  that  a 
supplemental  instruction  the  District  Court  gave  in  response  to  a 
jury note was improper; and (4) that Count Three of the indictment 




                                     3 
was “multiplicitous” of Count One. Finding each of these arguments 
unpersuasive, we AFFIRM the District Court’s judgment. 

                              BACKGROUND 

      On  January  8,  2013,  the  Government  filed  a  four‐count 
superseding  indictment  against  Garavito‐Garcia,  which  contained 
the charges described above.1 The charges stemmed from Garavito‐
Garcia’s  participation  in  a  conspiracy  “to  ship  ton‐quantities  of 
FARC‐owned  cocaine  across the  Atlantic  Ocean  to  Guinea[‐]Bissau, 
and then to store the cocaine in Guinea[‐]Bissau before its shipment 
to  other  locations,  including  the  United  States.”2  Throughout  the 
course  of  the  conspiracy,  Garavito‐Garcia  “interacted  with  two 
individuals who purported at all times to be representatives and/or 
associates  of  the  FARC,”  but  who  were  actually  “confidential 
sources  working  for  the  Drug  Enforcement  Administration”  (the 
“DEA”).3  

      The  Government  further  alleged  that  Garavito‐Garcia 
“leveraged          his    connections        to    senior    officials    in 
Guinea[‐]Bissau . . . to  facilitate . . . the  purchase  of  military‐grade 
weapons by the FARC”4—specifically, “an explosive and incendiary 
rocket and missile that is guided by a system designed to enable the 

      1 A‐21–32. 
      2 A‐20. 
      3 Id. 
      4 Government’s Br. 3; A‐20, A‐29–32. 




                                      4 
rocket and missile to seek and proceed toward energy radiated and 
reflected from an aircraft and toward an image locating an aircraft,” 
as  well  as  other  equipment  necessary  for  their  use.5  The  senior 
Bissau‐Guinean  officials  in  question  included  General  Antonio 
Indjai, the commander of Guinea‐Bissau’s armed forces, and General 
Indjai’s “right‐hand man,” Captain Julio M’Bali.6  

       Garavito‐Garcia  was  arrested  in  Colombia  on  April  5,  2013.7 
Soon thereafter, the Government formally requested his extradition 
to  the  United  States.8  The  Colombian  authorities  ordered  Garavito‐
Garcia’s extradition on October 28, 2013, but he appealed, “arguing, 
among other things, that he should not be extradited because he was 
in  poor  health.”9  The  Colombian  authorities  confirmed  the 
extradition  order  on  December  26,  2013,  but  also  “instructed  the 
Colombian  Attorney  General  to  obtain  a  medical  report  on  the 
feasibility  of  transferring  Garavito‐Garcia  before  the  Colombian 
authorities  surrendered  him.”10  Garavito‐Garcia  suffered  a  stroke 
five days later.11  




        A‐31–32. 
       5


        Government’s Br. 4–5 (internal quotation marks omitted). 
       6


        Id. at 11–12. 
       7


        United States v. Garavito‐Garcia, 90 F. Supp. 3d 288, 289 (S.D.N.Y. 2015). 
       8


        Id. 
       9


       10   Id. 
       11   Id. 




                                         5 
       On  February  14,  2014,  before  any  medical  report  had  issued, 
the  Colombian  authorities  authorized  the  United  States  to  remove 
Garavito‐Garcia.12 Less than two weeks later, before Garavito‐Garcia 
had  been  removed,  a  Colombian  government  agency,  the  National 
Institute  of  Legal  Medicine  and  Forensic  Science  in  Colombia  (the 
“National Institute”), provided its opinion that he would have to be 
transported in a medical aircraft to ensure his safety.13 Upon receipt 
of  the  National  Institute’s  report,  the  Colombian  authorities 
“suspended”  the  “availability”  of  Garavito‐Garcia  until  proper 
arrangements could be made.14  

       “Notwithstanding  the  fact  that  th[is]  delay  was  designed  to 
accommodate his health issues, Garavito‐Garcia then challenged his 
continued detention in Colombia on the ground that he should have 
been extradited sooner.”15 Garavito‐Garcia’s challenge was based on 
Article 511 of Colombia’s Criminal Code, which provides that “[t]he 
requested  person  will  be  released  unconditionally  by  the  Attorney 
General, . . . if  after  a  term  of  thirty  (30)  days  from  the  day  the 
person was made available to the requesting State, the latter did not 
move forward with his transfer.”16 The Colombian Attorney General 
responded to Garavito‐Garcia’s challenge by explaining that Article 


       12 Id. 
       13 Id. 
       14 Id. (internal quotation marks omitted). 
       15 Id. 
       16 A‐51. 




                                         6 
511’s  time  limit  had  been  suspended  in  accordance  with  the 
National  Institute’s  report  and  the  Colombian  authorities’ 
confirmation  of  the  extradition  order.17  But  Garavito‐Garcia 
continued to press his argument, claiming in an April 2, 2014 letter 
to the Colombian Attorney General that Article 511 contains “neither 
explicit[ ]  nor  implicit[ ]”  exceptions.18  “The  Colombian  Attorney 
General  was  unpersuaded,”  however,  “and  Garavito‐Garcia 
remained in detention.”19  

       On June 13, 2014, the National Institute issued a new report, in 
which  it  informed  the  Colombian  authorities  that  “the  risk  of 
complications would be reasonably low if Garavito‐Garcia travelled 
on  a  medical  airplane  with  trained  personnel,”  which  caused  the 
Colombian authorities to once again make Garavito‐Garcia available 
for  extradition  to  the  United  States.20  On  July  22,  2014,  Garavito‐
Garcia  was  transported  in  this  manner  to  the  Southern  District  of 
New  York,  where  he  stood  trial.21  On  March  26,  2015,  a  jury 
convicted  him  on  all  four  counts,22  and  on  July  22,  2015,  judgment 
was entered.23 This timely appeal followed. 


       17 Garavito‐Garcia, 90 F. Supp. 2d at 290. 
       18 Id. (internal quotation marks omitted). 
       19 Id. 
       20 Id. (alterations and internal quotation marks omitted). 
       21 Id. 
       22 Government’s Br. 2. 
       23 A‐436. 




                                          7 
                                    DISCUSSION 

    I.        Extradition Treaty 

         We          begin    with      Garavito‐Garcia’s            first     argument. 
“We . . . review  de  novo  the  district  court’s  legal  conclusions, 
including those . . . involving the interpretation of a treaty.”24  

         “[T]he  United  States  and  Colombia  have  had  a  formal 
extradition treaty since 1982 . . . .”25 Article 12(4) of that treaty reads 
as  follows:  “If  a  warrant  or  order  for  the  extradition  of  a  person 
sought has been issued by the competent authority and the person is 
not  removed  from  the  territory  of  the  Requested  State  within  such 
time as may be prescribed by its laws . . . , that person shall be set at 
liberty . . . .”26 The Colombian law that “prescribe[s]” “such time” is 
Article 511 of the Criminal Code. As noted, Article 511 provides that 
“[t]he  requested  person  will  be  released  unconditionally  by  the 
Attorney General, . . . if after a term of thirty (30) days from the day 
the person was made available to the requesting State, the latter did 
not move forward with his transfer.”27 Garavito‐Garcia argues that, 
because  he  was  not  extradited  within  30  days  of  being  made 
available  to  the  United  States,  Colombia  violated  Article  511;  and 

           Peterson  v.  Islamic  Republic  of  Iran,  758  F.3d  185,  189  (2d  Cir.  2014) 
         24

(internal quotation marks omitted), aff’d sub nom. Bank Markazi v. Peterson, 136 S. 
Ct. 1310 (2016). 
         25 United States v. Suarez, 791 F.3d 363, 367 (2d Cir. 2015). 
         26 A‐64–65. 
         27 A‐51. 




                                             8 
because Article 12(4) incorporates Article 511 by reference, Colombia 
violated the treaty as well.  

       This argument fails for at least two independent reasons. First, 
as  we  have  explained,  “absent  protest  or  objection  by  the  offended 
sovereign,  a  defendant  has  no  standing  to  raise  the  violation  of 
international  law  as  an  issue. . . . These  concerns  apply  equally 
[when]  a  criminal  defendant  objects . . . based  on  the  interpretation 
of  an  extradition  treaty . . . .”28  Here,  because  “the  Government  of 
Colombia  [has  not]  first  [made]  an  official  protest,”29  Garavito‐
Garcia  lacks  standing  to  invoke  the  extradition  treaty  as a  basis  for 
the dismissal of the indictment. 

       Garavito‐Garcia  argues  that  this  principle  does  not  apply  to 
him,  because  it  is  only  “in  the  absence  of  express  language  to  the 
contrary”  that  treaties  “do  not  create  privately  enforceable  rights,” 
and  “[h]ere,  there  is  express  and  self‐executing  language  in  the 
Extradition  Treaty  itself  mandating  that  the  subject  of  extradition  be 
released within thirty days upon being made available.”30 But in so 
arguing,  Garavito‐Garcia  conflates  two  distinct  concepts:  treaty 
language “directly benefiting private persons,”31 which international 

          Suarez,  791  F.3d  at  367  (alterations  and  internal  quotation  marks 
       28

omitted); accord United States v. Bout, 731 F.3d 233, 240 n.6 (2d Cir. 2013). 
       29 Suarez, 791 F.3d at 367. 
         Def.’s Reply Br. 14 n.4 (emphases in original) (internal quotation marks 
       30

omitted) (quoting Suarez, 791 F.3d at 367). 
         Medellin v. Texas, 552 U.S. 491, 506 n.3 (2008) (internal quotation marks 
       31

omitted). 




                                         9 
agreements  regularly  feature;  and  treaty  language  indicating  “that 
the  intent  of  the  treaty  drafters”  was  that  such  benefits  “could  be 
vindicated”  through  private  enforcement,32  which  is  far  less 
common.  The  extradition  treaty  at  issue  in  this  case  may  contain 
language  meeting  the  former  description,  but  Garavito‐Garcia  has 
not  identified,  nor  can  we  locate,  language  meeting  the  latter. 
Standing is therefore lacking.33  

        Second,  international  comity  precludes  us  from  considering 
Garavito‐Garcia’s argument, because Colombia has already rejected 
his contention that Article 511 prevented his extradition.34 It is well 
established  that,  “although  courts  of  the  United  States  have 
authority to determine . . . whether an accused should be extradited 
from  the  United  States, . . . our  courts  cannot  second‐guess  another 
country’s grant of extradition to the United States.”35 Here, in order 
to  find  that  Colombia  violated  the  extradition  treaty,  we  would 
necessarily have to disagree with the Colombian Attorney General’s 
determination that no violation of Article 511 occurred. This we may 
not  do.  The  “deference”  we  must  accord  the  Colombian  Attorney 

        32 Suarez, 791 F.3d at 367 (internal quotation marks omitted). 
        33  See Medellin, 552 U.S. at 506 n.3 (“Even when treaties are self‐executing 
in  the  sense  that  they  create  federal  law,  the  background  presumption  is  that 
international  agreements,  even  those  directly  benefiting  private  persons, 
generally do not create private rights or provide for a private cause of action in 
domestic courts.” (alterations and internal quotation marks omitted)). 
        34 See A‐140. 
           United  States  v.  Campbell,  300  F.3d  202,  209  (2d  Cir.  2002);  accord  Bout, 
        35

731 F.3d at 239–40. 




                                              10 
General’s  determination  is  “essential  to  the  maintenance  of  cordial 
international relations. It could hardly promote harmony to request 
a grant of extradition and then, after extradition is granted, have the 
requesting  nation  take  the  stance  that  the  extraditing  nation  was 
wrong  to  grant  the  request.”36  For  these  reasons,  we  must  reject 
Garavito‐Garcia’s first argument. 

   II.        Sufficiency of the Evidence 

         We turn next to Garavito‐Garcia’s argument that the evidence 
at  trial  was  insufficient  to  prove  that  he  knowingly  participated  in 
any  of  the  conspiracies  with  which  he  was  charged.  Specifically, 
Garavito‐Garcia  argues  that  “[t]he  record  at  trial  is  all  but  bereft  of 
any  indication  that  [he]  assented  to,  or  even  expressed  interest  in, 
the aspects of the scheme involving weapons or importing narcotics 
to the United States.”37  

         “We  review  claims  of  insufficient  evidence  de  novo,”  but  “[a] 
defendant bears a heavy burden in seeking to overturn a conviction 
on  [these]  grounds,”  as  we  “will  affirm  if  any  rational  trier  of  fact 
could  have  found  the  essential  elements  of  the  crime  beyond  a 
reasonable  doubt.”38  As  concerns  Garavito‐Garcia’s  particular 
insufficiency  claim,  “[t]he  government  may  prove  the  defendant’s 


         36 Campbell, 300 F.3d at 209. 
         37 Def.’s Br. 30–31. 
        United States v. Allen, 788 F.3d 61, 66 (2d Cir. 2015) (internal quotation 
         38

marks omitted). 




                                          11 
knowing  participation  in  a  conspiracy  through  circumstantial 
evidence,”  which  “may  include,  for  example,  a  defendant’s 
association  with  conspirators  in  furtherance  of  the  conspiracy”  or 
“his  presence  at  critical  stages  of  the  conspiracy  that  cannot  be 
explained by happenstance.”39  

        Here,  the  Government  introduced  sufficient  evidence  from 
which  a  rational  trier  of  fact  could  have  inferred  Garavito‐Garcia’s 
knowing  participation  in  those  aspects of  the  scheme  that  involved 
weapons  and  importing  narcotics  into  the  United  States.  For 
example,  with  respect  to  weapons,  the  Government  introduced 
evidence  that,  during  a  November  13,  2012  conversation  with 
Captain M’Bali, Garavito‐Garcia explained why the FARC wanted to 
obtain anti‐aircraft missiles:  

        [T]he  problem,  Captain . . .  see?  [T]he  problem  is  the 
        Americans.  The  gringos  come  to  our  country . . . . to 
        fumigate. . . . They  start  to  fumigate  the  land  so  they 
        can’t  cultivate. . . .  They  are  damaging  the  soil . . . . 
        Damaging  the  soil,  for  many  after . . . . Then  they 
        turn, . . . turn  it  into,  like,  Mauritania,  into  a  desert. 
        There was nothing. The Americans don’t care. So these 
        people [(the FARC)] want to show that they have power 
        to  send  them  [(the  Americans)]  to  hell  because  right 




          United  States  v.  Anderson,  747  F.3d  51,  60  (2d  Cir.  2014)  (internal 
        39

quotation marks omitted). 




                                          12 
      now  they  are  talking  about  making  peace  with  the 
      government. See?40 

      This  explanation  from  Garavito‐Garcia  took  place  in  the 
context  of  an  extended  discussion  about  anti‐aircraft  missiles 
between  Garavito‐Garcia,  M’Bali,  a  DEA  confidential  source,  a 
Colombian  narcotics  trafficker,  and  two  Bissau‐Guinean  narcotics 
traffickers.41  The  discussion  is  but  one  example  among  many 
instances  in  which  Garavito‐Garcia made  statements  that a  rational 
trier of fact could interpret as evincing his knowing participation in 
the  weapons  scheme.  To  choose  just  one  additional  example, 
Garavito‐Garcia  had  earlier  assured  General  Indjai  on  July  2,  2012 
that, insofar as the potential weapons deal was concerned, the FARC 
would “[p]ay for everything.”42  

      There was also sufficient evidence from which a rational trier 
of fact could have inferred Garavito‐Garcia’s knowing participation 
in  the  aspect  of  the  scheme  that  involved  importing  narcotics  into 
the United States. As the Government correctly points out, a rational 
trier  of  fact  could  have  determined  “that  Garavito‐Garcia  believed 
what  the  [DEA]  sources  told  him,  namely,  that  on  the  FARC’s 
behalf,  they  planned  to  move  tons  of  cocaine  into  the  United 
States . . . . Knowing  this,  [Garavito‐Garcia]  went  back  and  forth 
across the Atlantic Ocean with the confidential sources, to broker a 

      40 SA‐338–39. 
      41 See SA‐326–53. 
      42 SA‐166. 




                                    13 
deal  with  his  contacts  in  Guinea[‐]Bissau.”43  Garavito‐Garcia’s 
second argument thus fails to convince. 

   III.     Supplemental Jury Instruction 

      Garavito‐Garcia’s  third  argument  is  equally  unavailing.  He 
argues  that  “[t]he  district  court’s  initial  ‘mere  presence’  jury 
instruction  evidently  resulted  in  confusion  amongst  the  jurors,  as 
reflected  in  the  jury  note  sent  to  the  district  court  soon  after 
deliberations  had  commenced,”  and  that  “[t]he  district  court’s 
supplemental [‘]mere presence[’] instruction . . . failed to address the 
source  of  the  jury’s  confusion,  that  is,  whether  proof  of  mere 
acquiescence was enough.”44  

      Garavito‐Garcia’s argument relates to a note that the jury sent 
to the District Court during deliberations, which read as follows: 

      I would like more clarification on conspiracy charges in 
      general.  I  am  unclear  whether  someone’s  presence 
      during  a  conversation  without  specific  participation  is 
      enough to convict someone of those charges. Is the only 
      way  that  someone  could  escape  such  a  situation  to 
      physically  leave  the  room,  or  to  specifically  state  their 
      lack of consent to the . . . . topic under discussion? I feel 
      unable  to  differentiate  different  situations  in  which 
      someone is implicated in a conspiracy or not.45 

      43   Government’s Br. 32. 
      44   Def.’s Br. 34. 
      45   A‐364. 




                                     14 
       Contrary  to  Garavito‐Garcia’s  assertion,  the  District  Court 
addressed  the  source  of  the  jury’s  confusion  head‐on,  through  a 
supplemental  instruction  that  was  both  directly  responsive  and 
objectively  correct.  After  reiterating  several  general  conspiracy 
principles, the District Court instructed the jury as follows: 

       Because  the  burden  of  proof  is  always  on  the 
       Government,  a  defendant  who  is  present  where  a 
       conspiratorial  agreement  is  being  planned  by  others 
       does not have any burden to show that he affirmatively 
       denied  consent  to  the  agreement  or  physically  left  the 
       room  when  it  was  being  discussed;  the  burden  is 
       always on the Government and mere presence without 
       participation  in  the  unlawful  plan  is  not  sufficient  to 
       meet that burden.46 

       The  District  Court  thus  clearly  did  not  fail  to  “address  the 
question  as  to  whether  or  not  a  person  has  to  physically  leave  the 
room in order to escape being considered a conspirator, or whether 
or not a person has to explicitly state [his or her] lack of consent to 
the discussion.”47 

    IV.     “Multiplicitous” Counts 

       Lastly,  we  consider  Garavito‐Garcia’s  argument  that  Count 
Three of the indictment (conspiracy to provide material support to a 
foreign terrorist organization, in violation of 18 U.S.C. §§ 2339B(a)(1) 

       46  A‐377. 
       47  Def.’s Br. 34–35. 




                                     15 
and  (d)(1))  was  “multiplicitous”  of  Count  One  (narcoterrorism 
conspiracy,  in  violation  of  21  U.S.C. § 960a),  which  resulted  in 
duplicative  punishment  prohibited  by  the  Double  Jeopardy  Clause 
of the Fifth Amendment. We conclude that it was not. 

        The Double Jeopardy Clause provides that “[n]o person shall 
be subject for the same offence to be twice put in jeopardy of life or 
limb.”48  This  guarantee  “prohibits  multiple  punishments  for  the 
same  offense.”49  Whether  two  offenses  are  in  fact  the  same  for 
Double  Jeopardy  purposes  is  determined  by  reference  to  the  so‐
called  “same‐elements”  test  that  the  Supreme  Court  established  in 
Blockburger  v.  United  States,  284  U.S.  299  (1932).50  This  test  “asks 
whether each offense contains an element not contained in the other, 
and  provides  that,  if  not,  they  are  the  same  offen[s]e  and  double 
jeopardy  bars  additional  punishment.”51  Critically,  “[i]n  applying 
the  Blockburger  test,  we  are  required  to  focus  on  the  statutory 
elements of each offense. If each statute requires proof of a fact that 
the other does not, the Blockburger test is satisfied, even if the same 
proof is used at trial to establish both crimes.”52  


        48 U.S. CONST. amend. V. 
        49 United States v. Weingarten, 713 F.3d 704, 708 (2d Cir. 2013). 
        50 See id. 
        51 Id. (internal quotation marks omitted). 
        52  United  States  v.  Biasucci,  786  F.2d  504,  516  (2d  Cir.  1986)  (emphasis  in 
original)  (citations  omitted);  accord  Thigpen  v.  Roberts,  468  U.S.  27,  39  (1984) 
(“[T]he  test  focuses  on  the  statutory  elements  of  the  offense.  If  each  requires 
proof  of  a  fact  that  the  other  does  not,  the  Blockburger  test  is  satisfied, 




                                              16 
       Here, it is clear that § 960a and § 2339B each require proof of a 
fact that the other does not. Section 960a requires the Government to 
prove  that  the  defendant  engaged  in  certain  conduct  “knowing  or 
intending  to  provide,  directly  or  indirectly,  anything  of  pecuniary 
value  to  any  person  or  organization  that  has  engaged  or  engages  in 
terrorist  activity  (as  defined  in  section  1182(a)(3)(B)  of  Title  8)  or 
terrorism (as defined in section 2656f(d)(2) of Title 22).”53 This means 
that, in every prosecution under § 960a, the Government is required 
to  prove  that  the  person  or  organization  to  which  the  defendant 
provided  a  pecuniary  benefit  has  engaged  in  terrorist  activity  or 
terrorism. 

       But  this  requirement  does  not  apply  to  § 2339B,  which 
criminalizes  “knowingly  provid[ing]  material  support  or  resources 
to a foreign terrorist organization, or attempt[ing] or conspir[ing] to do 
so.”54  For  purposes  of  § 2339B,  “the  term  ‘terrorist  organization’ 
means an organization designated as a terrorist organization under 
section 219 of the Immigration and Nationality Act.”55 Accordingly, 
in  every  prosecution  under  § 2339B,  the  Government  is  required  to 
prove that the foreign terrorist organization to which the defendant 
provided  material  support  has  been  designated  as  such  by  the 


notwithstanding  a  substantial  overlap  in  the  proof  offered  to  establish  the 
crimes.” (internal quotation marks omitted)). 
       53 21 U.S.C. § 960a(a) (emphasis supplied). 
       54 18 U.S.C. § 2339B(a)(1) (emphasis supplied). 
       55 Id. § 2339B(g)(6). 




                                         17 
Secretary  of  State.56  It  is  not,  however,  required  to  prove  that  the 
organization  has  engaged  in  terrorist  activity  or  terrorism.  Indeed, 
once the Secretary’s designation becomes effective, “a defendant in a 
criminal  action . . . shall  not  be  permitted  to  raise  any  question 
concerning  the  validity  of  the  issuance  of  such  designation  as  a 
defense or an objection at any trial or hearing.”57 

        Additionally,  just  as  § 960a’s  terrorist‐activity‐or‐terrorism 
requirement  is  not  required  by  § 2339B,  so  too  is  § 2339B’s 
designation  requirement  not  required  by  § 960a.  In  other  words,  in 
no  prosecution  under  § 960a  is  the  Government  required  to  prove 
that  the  person  or  organization  to  which  the  defendant  provided  a 
pecuniary benefit has been designated as a terrorist organization. 

        Therefore, because § 960a and § 2339B each require proof of a 
fact  that  the  other  does  not,  duplicative  punishment  prohibited  by 
the  Double  Jeopardy  Clause  of  the  Fifth  Amendment  was  not 
imposed on Garavito‐Garcia.58 


        56 See 8 U.S.C. § 1189; cf. United States v. Chandia, 514 F.3d 365, 372 (4th Cir. 
2008)  (“Section  2339B  requires  proof  that  [a  defendant]  provided  material 
support  to  an  organization  designated  as  a  foreign  terrorist  organization.”); 
United States v. Ahmed, 94 F. Supp. 3d 394, 422 (E.D.N.Y. 2015) (“The Government 
must . . . prove, beyond a reasonable doubt[,] that . . . [the organization to which 
the defendant provided material support] was designated as [a] ‘foreign terrorist 
organization’ . . . .”). 
        57 8 U.S.C. § 1189(a)(8). 
         Cf. United States v. Mohammed, 693 F.3d 192, 199 (D.C. Cir. 2012) (“[T]he 
        58

premise  that  § 960a  is  redundant  [as  to  statutes  such  as  § 2339B]  is  suspect. 
Congress  could  have  reasonably  determined  that  international  drug  trafficking 




                                           18 
                                 CONCLUSION 

        We  have  considered  all  of  Garavito‐Garcia’s  arguments  on 
appeal  and  found  them  to  be  without  merit.  The  July  22,  2015 
judgment of the District Court is therefore AFFIRMED. 




combined  with  the  intent  to  support  a  terrorist  is  a  different  crime—more 
blameworthy,  more  dangerous,  or  both—than  drug  trafficking  overseas  and 
material  support  of  terrorism  committed  separately.  Or  Congress  could  have 
decided  that  the  ability  to  charge  one  crime  instead  of  two  was  a  valuable, 
perhaps necessary, tool for prosecutors that warranted creating a new crime. In 
any event, . . . [r]edundancies across statutes are not unusual events in drafting, 
and  courts  must  give  effect  to  overlapping  statutes  unless  there  is  positive 
repugnancy between them.” (internal quotation marks omitted)). 




                                          19